Citation Nr: 0023079	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 426	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently rated 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision by the RO which granted service connection for 
residuals of a right hand wound (scar) and assigned a 
noncompensable rating, and which granted an increased rating 
to 10 percent for varicose veins of the right lower 
extremity.  The veteran appeals for higher ratings for both 
disorders.


REMAND

The Board finds that the veteran's claims for higher ratings 
for residuals of a right hand injury (including a scar) and 
for varicose veins of the right lower extremity are well 
grounded, meaning plausible, and the file shows that further 
development is needed to assist the veteran in his claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999);  Murphy v. Derwinski 1 Vet.App. 78 (1990)

With respect to the veteran's claim for a compensable rating 
for residuals of a right hand injury, the Board notes his 
service medical records show that in January 1970, he 
sustained a puncture wound of the right palm at the base of 
the thumb.  The wound was sutured and the sutures were 
removed in one week.  At the time of the removal of the 
sutures there was slight tenderness of the wound to 
palpitation.  The wound was reported as well healed and the 
impression was post-puncture wound.  The service medical 
records are negative for any further complaints or treatment 
pertaining to the wound.

In November 1997, the veteran filed a claim of service 
connection for residuals of a bayonet wound to the right 
hand.  He stated that he had a scar and that he also had 
arthritis of the right hand.  The RO granted service 
connection for residuals of a wound of the right hand and 
stated that his only residual was a non-tender and non-
disfiguring scar.  The veteran argues that the residuals of 
the injury encompass more than just a scar.  He states that 
the injury affects his ability to use the right hand and he 
has a lot of pain of the right hand.

A January 1998 VA examination and X-ray studies showed 
disability of the right hand other than a scar.  The 
veteran's right hand was noted to have mild degenerative 
changes at the third metacarpal-phalangeal joint.  He also 
had a small bone fragment at the base of the proximal phalanx 
of the fifth digit.  The radiologist stated that the findings 
may be post-traumatic in nature.

The RO has rated the service-connected right hand injury 
residuals as a scar and assigned a noncompensable rating, 
stating that there was no evidence that the scar was tender 
or disfiguring.  The medical evidence in the instant case 
raises the question as to whether the veteran's additional 
right hand symptoms and claimed functional impairment are 
attributable directly to the wound in service, are secondary 
to the wound scar, or are unrelated to service.  The Board 
finds that the veteran should undergo another VA examination 
to address this matter.  

Turning to the issue of an increased rating for varicose 
veins of the right lower extremity, it is noted that the 
veteran filed his claim in November 1997.  Effective January 
12, 1998, the rating criteria for varicose veins were 
revised.  See 38 C.F.R. § 4.104, Code 7120 (1997 and 1999).  
Either the old or new rating criteria may apply.  VAOPGCPREC 
3-2000.  The most recent January 1998 VA examination of this 
disability does not appear to be adequate for rating 
purposes.  The examination report lists findings beside 
numbers.  However, there is no indication as to what most of 
those findings are describing.  In addition, the section of 
the report which pertains to varicose veins does not identify 
the veins involved (i.e., whether they are superficial veins 
and/or whether the long saphenous vein is involved) or a 
number of the other signs and symptoms necessary for rating 
under the old and new version of Code 7120.  The veteran 
should therefore be scheduled for another VA examination of 
this condition.

Lastly, the RO should also obtain any recent medical records 
regarding treatment for varicose veins and for right hand 
problems.  Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
varicose veins and right hand problems 
since 1997; the RO should obtain the 
related treatment records which are not 
already of record, following the 
procedures of 38 C.F.R. § 3.159.

2.  The veteran should undergo a VA 
orthopedic examination to determine the 
nature and current severity of all 
residuals of a right hand injury.  The 
claims folder should be provided to and 
reviewed by the examiner, including the 
service records concerning the right hand 
wound.  Following examination and review 
of historical records, the doctor should 
identify and fully describe all current 
right hand disability which is deemed to 
be the result of the wound in service or 
secondary to the wound scar.  The right 
hand wound scar itself should also be 
fully described, including whether it is 
tender and painful on objective 
demonstration and whether it produces 
functional impairment.

3.  The veteran should also undergo a VA 
vascular examination in order to 
determine the current nature and severity 
of his service-connected varicose veins 
of the right lower extremity.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should provide all detailed signs and 
symptoms of the condition as required for 
rating under the old and new version of 
Code 7120.

4.  After the foregoing, the RO should 
review the veteran's claims for increased 
ratings for residuals of a right hand 
wound and for varicose veins of the right 
lower extremity.  If the claims are 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


